Name: Commission Regulation (EEC) No 1197/88 of 29 April 1988 on the suspension of the issue of STM licences for certain floricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 88 Official Journal of the European Communities No L 111 /97 COMMISSION REGULATION (EEC) No 1197/88 of 29 April 1988 on the suspension of the issue of STM licences for certain floricultural products Whereas the target ceiling fixed for the first half of 1988 in respect of the ; abovementioned product has been appreciably exceeded ; whereas the continuation of imports at the rate recorded in past weeks is likely to cause serious disturbance on the Portuguese market ; whereas a large part of the volumes imported has not yet been marketed, but whereas stocks thereof are already significantly depressing the market and are in competition with local production at a particularly sensitive time ; whereas, under the definitive measures referred to in Article 252 (3) of the Act of Accession, provision should be made for suspending ^ the issue of STM licences for the product in question until 30 Tune 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the application , of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal ('), as last amended by Regulation (EEC) No 3925/87Q, fixed the target ceilings provided for in Article 251 ( 1 ) of the said Act for certain floriculture products for the period 1 January to 3i December 1988 ; Whereas Article 252 of the Act of Accession provides that should the examination of developments in intra Community trade show that a significant increase in imports has taken place or is forecast and if the situation should result in the target import ceiling for the product being reached for all or part of the current marketing year, the Commission is to decide, in accordance with emergency procedures, on the interim protective measures that are necessary ; Whereas, by Regulation (EEC) No 926/88 (3), the Commission suspended, under the abovementioned interim protective measures, the issue of STM licences for ornamental plants (CN codes 0602 99 91 and 0602 99 99) until 30 April 1988 ; HAS ADOPTED THIS REGULATION : Article 1 The issue of STM licences for ornamental plants (CN codes 0602 99 91 and 0602 99 99) is hereby suspended until 30 June 1988 . Article 2 This Regulation shall enter into force on 1 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 60, 1 . 3 . 1986, p. 39. 0 OJ No L 369, 29 . 12. 1987, p. 26. (3) OJ No L 91 , 8 . 4. 1988 , p . 10 .